DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  However, the claims remain rejected under non-statutory double patenting.



Claim Objections
Claim 3 is objected to due to the following exemplary informalities: line 2 appears to be missing a word (“… document [to] a set of linked …”).  Claim 8 is objected to due to the following exemplary informalities: line 1 appears to contain an extra word (“… associated with a at least one of a relational …”).  Claim 9 is objected to due to the following exemplary informalities: line 2 appears to have a misspelling (“comprises” rather than “comprising”).  Claim 20 is objected to due to the following exemplary informalities: line 2 appears to be missing a word (“… document [to] a set of linked …”).  Applicant is respectfully reminded to review the specification/abstract/ claims/drawings for all informalities.    
Appropriate correction is required.


Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,346,532. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Method claims 1-20 of the instant application merely the change subject matter category, while reciting substantially similar limitations to the system claims 1-20 of U.S. Patent No. 10,346,532.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.
Non-Patent Literature
Goldberg, David, et al., “Using Collaborative Filtering to Weave an information Tapestry”, Communications of the ACM, Vol. 35, No. 12, December 1992, pp. 61-70.
An experimental mail system developed at Xerox PARC (p. 61); Storage of separate annotators as separate records with pointers back to the document (p. 64, “Document and Annotation Stores”); Voting, linking message fields to a document, annotation objects linked to a document (p. 65, “Annotations”); Storage of document attributes in a database (p. 65, “Indexer”); Information about messages/annotations is distributed throughout several database tables (p. 68, “TQL-to-SQL Translation”.  A collaborative annotation system rather than a system for “elemental document creation”.

Fish, Robert S., et al., “Quilt:  a collaborative tool for cooperative writing”, COCS ’88:  Proceedings of the ACMSIGOIS and IEEECS TS-OA conference on office Information systems, April 1988, pp. 30-37.
Paragraph swap suggestions, comments/annotations (p. 32, full para. 1); Database to store node and link information (p. 35, paras. 2-4); Edit document to place references in the text that index into a table of annotations (p. 34, para. 3).  Again, high level description directed more toward a collaborative annotation system rather than a system for “elemental document creation”.  





US Patent Application Publications
Poston 	 				2008/0177782
Use of a descent tree structure for a document, which includes version nodes (Fig. 1, para. 0129); Use of a MyChanges display para 0145); No explicitly discussed use of database tables. 



Form rendering in HTML (paras 0083-0085); Room object is the main container for a collection of pages/tools para. 0099); Form object and user interface (para 0128-0129); Directed to GUI or form creation rather a system for “elemental document creation”.

Nonomura 	 				2005/0114763
Creation of an index of component names (Fig. 9); Graphical user interface showing components (Fig. 36); No collaboration, no linking to and storing of document identification in a table.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




May 19, 2021